Title: To Benjamin Franklin from Stephen Sayre, 17 May 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Amsterdam 17th May. 1779
I this moment arrived in the City, & have only time enough to request your Excellency, if not done already, to send me Letters of recommendation for the Govr. of Martinico, or Dominica, as I mean to sail from hence to St Eustatia, from thence visit those Islands.
I am with all possible Respect your Excellency’s most obedient Servant
Stephen Sayre
 
Addressed: A Son Excellence / Benjn Franklin / Embassadour extra: / de Americque. / a Paris—
Notation: Sayee Stephen 17 May 1779.—
